       Case 2:18-cv-00284-CMR Document 77-2 Filed 02/21/19 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     MDL 2724
IN RE: GENERIC PHARMACEUTICALS
                                                     16-md-2724
PRICING ANTITRUST LITIGATION
                                                     HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:                            Civil Action Nos.
Ahold USA, Inc., et al. v. Actavis
                                                     18-2641
Holdco U.S., Inc. et al.
                                                     18-2401
1199SEIU Nat’l Benefit Fund, et al.                  18-3299
v. Actavis Holdco US, Inc.                           18-2533
                                                     18-284
Humana Inc. v. Actavis Elizabeth,                    18-4137
LLC et al.                                           17-3768

West Val Pharm., et al. v. Actavis
Holdco U.S., Inc.

The Kroger Co., et al. v. Actavis
Holdco U.S., Inc.

Marion Diagnostic Center, LLC, et
al. v. McKesson Corp., et al.

The     State   Attorneys    General
Litigation




                        [PROPOSED] ORDER GRANTING
                APOTEX CORP.’S INDIVIDUAL MOTION TO DISMISS
                PLAINTIFFS’ OVERARCHING CONSPIRACY CLAIMS


       AND NOW, this ___ day of _________ 2019, upon consideration of Defendant Apotex

Corp.’s (“Apotex”) Individual Motion to Dismiss Plaintiffs’ Overarching Conspiracy Claims

(“Apotex’s Motion to Dismiss”), and any responses thereto, it is hereby ORDERED that

Apotex’s Motion to Dismiss is GRANTED, and the following claims for relief, causes of action,

and counts set forth in the following Plaintiffs’ complaints are hereby DISMISSED with
        Case 2:18-cv-00284-CMR Document 77-2 Filed 02/21/19 Page 2 of 3




prejudice insofar as the various claims for relief, causes of action, or counts are brought against

Apotex for its alleged participation in an overarching conspiracy to fix, raise and/or stabilize

prices or allocate markets for generic pharmaceuticals, and insofar as the various claims for

relief, causes of action, or counts seek to impose joint and several liability upon Apotex for its

alleged participation in an overarching conspiracy:

           a) The Claim for Relief for Conspiracy in Restraint of Trade in Violation of

               Sherman Act Sections 1 and 3 set forth in the Direct Purchaser Class Action

               Complaint;

           b) The First Count for Violation of Sections 1 and 3 of the Sherman Act – Injunctive

               Relief and Second Count for Violation of Sections 1 and 3 of the Sherman Act –

               Damages set forth in the Indirect Reseller Plaintiffs’ Amended Overarching

               Complaint;

           c) The First Count for Violation of Sections 1 and 3 of the Sherman Act set forth in

               the End-Payer Class Action Complaint;

           d) Count CVI for Violation of Section 1 of the Sherman Act (All Subject Drugs) and

               Count CX for Declaratory and Injunctive Relief Under Section 16 of the Clayton

               Act for Violations of Sections 1 and 2 of the Sherman Act (All Subject Drugs) set

               forth in Humana, Inc.’s Amended Complaint;

           e) Counts One, Two, Three, Four, Five, Seven, Eight, Nine, Ten, Eleven, Twelve,

               Thirteen, Fourteen, Fifteen, Sixteen, Seventeen, and Eighteen set forth in the

               Plaintiff States’ Consolidated Amended Complaint;




                                                2
Case 2:18-cv-00284-CMR Document 77-2 Filed 02/21/19 Page 3 of 3




  f) Count One for Overarching Conspiracy on All Price-Fixed Generic Drugs Against

     All Defendants set forth in The Kroger Co., Albertsons Companies, LLC, and

     H.E. Butt Grocery Company L.P. Amended Complaint; and

  g) Count I for Restraint of Trade (Section 1 of the Sherman Act) set forth in Marion

     Diagnostic Center, LLC and Marion Healthcare, LLC’s Class Action Complaint.




                                         BY THE COURT:




                                         CYNTHIA M. RUFE
                                         United States District Judge




                                     3
